Case: 19-40896      Document: 00515605659        Page: 1     Date Filed: 10/16/2020




               United States Court of Appeals
                    for the Fifth Circuit                              United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 16, 2020
                                  No. 19-40896
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Suzanne M. Stanton,

                                                           Plaintiff—Appellant,

                                       versus

   Clay Heiberg; Ocwen Loan Servicing, L.L.C.; County of
   Collin, Texas; John Does 1-20,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CV-405


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
           Appellant fails to present any non-frivolous arguments on appeal. Ac-
   cordingly, the judgment of the district court is AFFIRMED. See 5th Cir. R.
   47.6.



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40896   Document: 00515605659   Page: 2   Date Filed: 10/16/2020